Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 27, 2020

                                       No. 04-20-00423-CV

                     IN THE INTEREST OF D. R. J., A MINOR CHILD,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA01665
                              John D. Gabriel Jr., Judge Presiding


                                          ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which she asserts there are no meritorious issues to raise on appeal. See
In re P.M., 520 S.W.3d 24, 27 n.10 (Tex. 2016) (per curiam) (recognizing that Anders
procedures apply in parental termination cases). Counsel has informed appellant of her right to
file her own brief and provided appellant with a form motion for pro se access to the appellate
record. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014); Nichols v. State,
954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176,
177 n.1 (Tex. App.—San Antonio 1996, no pet.).

        If appellant desires to file a pro se brief in this appeal, she must do so within twenty days
from the date of this order. See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se
brief, appellee may file a responsive brief no later than twenty days after the date appellant’s pro
se brief is filed in this court. Alternatively, if appellant does not file a timely pro se brief,
appellee may file a brief in response to counsel’s brief within forty days from the date of this
order.

     We ORDER the motion to withdraw, filed by appellant’s counsel in this appeal, to be
HELD IN ABEYANCE pending further order of the court.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2020.
___________________________________
MICHAEL A. CRUZ,
Clerk of Court